BATCHELDER, Circuit Judge,
concurring.
I write separately only to observe that Judge Jones’s separate concurrence serves to remind us how very far we have strayed from the government described by its founders during this nation’s birth.
The powers delegated by the proposed Constitution to the federal government are few and defined. Those which are to remain in the State governments are numerous and indefinite. The former will be exercised principally on external objects, as war, peace, negotiation, and foreign commerce; with which last the power of taxation will, for the most part, be connected. The powers reserved to the several States will extend to all the objects which, in the ordinary course of affairs, concern the lives, liberties, and properties of the people, and the internal order, improvement, and prosperity of the State.
The FEDERALIST No. 45, at 238 (James Madison) (G.W. Carey & J. McClellan eds., 1990).
If those who meet in the name of federalism seek, as Judge Jones puts it, “to see power wrenched from the hands of the federal government,” to devise “strategies to transfer certain areas under federal control to the states,” and “suggest[] proposals for interjecting state lawmakers into national rulemaking processes,” they do so because the national government has usurped that power from the states and the people, to whom it was originally reserved. Compare U.S. Const, art. I, § 8 with U.S. Const. amend X.